Order entered October 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00914-CV

                           RICHARD RALEY, ET AL., Appellants

                                               V.

                       DANIEL K. HAGOOD, P.C., ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                                           ORDER
        The reporter’s record is past due. By letter dated October 5, 2018 counsel for appellants

verified that appellants have paid the fee for the reporter’s record. Accordingly, on the Court’s

own motion, we ORDER Robin Washington, Official Court Reporter for County Court at Law

No. 2, to file the reporter’s record by November 5, 2018.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Washington and

all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE